Citation Nr: 1124288	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right great toe.   


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  


In the decision herein, the Board is reopening the claim for service connection for arthritis of the right great toe.  The issue of service connection for arthritis of the right great toe is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A July 2005 RO decision denied entitlement to service connection for arthritis of the right great toe.  

2. The Veteran was notified of that decision but did not initiate an appeal. 
 
3. Evidence received since the July 2005 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right great toe disability.  


CONCLUSION OF LAW

Evidence received subsequent to the July 2005 RO decision is new and material, and to this limited extent, the claim for service connection for arthritis of the right great toe is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  With respect to the new and material evidence portion of the present appeal, the Appellant has not received sufficient notice and assistance.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Stegall, supra.  However, as will be discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen the claim.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claim to reopen.  Assistance deficiencies with respect to the underlying claim will be discussed in the REMAND section below.

II.  Analysis

The Veteran contends that a right toe disability is related to an injury sustained in a car accident during active duty service.  Her service treatment records reflect that in August 1985 she was a passenger in a car accident.  At the time of treatment, she reported a seat belt burn across her right chest, a seat belt bruise across the suprapubic area, a bruise to her right leg, pain in the left ankle and knee, and a right great toe laceration.  The right great toe laceration required closure with sutures.  A September 1985 treatment record noted that the wounds had healed.  During her separation examination in July 1986, she did not report any problems with the right great toe.  The examiner did note, however, a one centimeter longitudinal scar on the toe.  

In April 2005, the Veteran sought service connection for residuals of a right great toe injury.  She submitted private medical records from MEA Medical Clinic.  One of those records, dated in October 2004, showed complaints of right foot pain and swelling for one day's duration.  On physical examination, the right foot was tender, and the first metatarsal was tender and swollen.  The diagnosis was foot pain and localized swelling.  

In a July 2005 decision, the RO granted service connection for a right great toe scar but denied service connection for arthritis of the right great toe.  In doing so, the RO found no evidence of arthritis of the right great toe during service, no current diagnosis of a right great toe disability, and no evidence of a nexus between any right great toe disability and service.  Although the Veteran was notified of that decision that same month, she did not initiate an appeal, and hence, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In May 2007, the Veteran sought to reopen her claim for service connection for arthritis of the right great toe.  

She submitted an October 2006 record from Dr. H. E. W.  That record notes her complaints of painful bunions on both feet, with the right foot being worse than the left.  X-rays revealed a bunion and hallux valgus with some degenerative changes at the metatarsal phalangeal joint.  

In an October 2008 statement, the Veteran provided greater detail concerning the circumstances of the in-service car accident, noting that she was seated in a reclined position when the impact of the car crash caused her right great toe to smash through the glove compartment.  

VA outpatient treatment records provided primarily show treatment for anxiety and phobias she has as a result of the in-service car accident.  

The Board finds that the evidence submitted is new and material and requires that the claim be reopened.  Significantly, one of the reasons that the claim was previously denied was because the Veteran had not presented evidence of a current right great toe disability.  The records from Dr. H. E. W. show degenerative changes of the metatarsal phalangeal joint.  In addition, they show hallux valgus.  Hallux valgus is the "deviation of the tip of the great, or main axis of the toe, toward the outer or lateral side of the foot."  Stedman's Medical Dictionary, 27th Edition, at 784, (2000).  While the records show other foot complaints, the Board cannot ignore the evidence that pertains to the right great toe.  While the evidence submitted does not include objective medical evidence linking a current right toe disability to service, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Veteran has submitted new and material evidence sufficient to reopen her claim.

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for arthritis of the right great toe is reopened.  However, although the additional evidence is sufficient to reopen the claim, further efforts to assist the Veteran in substantiating her claim must be completed before the Board can consider the merits. 


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for arthritis of the right great toe is reopened and, to this extent, the appeal is granted.  



REMAND

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  While she has been afforded a VA examination with respect to the service-connected laceration scar, she has never been afforded an examination to provide evidence as to the most likely etiology of any current right great toe disability.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

As stated before, here, the service treatment records document an in-service injury to the right great toe.  The Veteran describes a current right great toe disability and her private physician notes the presence of degenerative changes in the toe and hallux valgus.  She has not been afforded a VA examination in connection with the claim and there remains insufficient competent medical evidence on file to establish a nexus between service and the Veteran's right great toe disability.  As such, an examination is required.  

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the matter is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current right great toe disability.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of her complaints of a right great toe disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

As to any right great toe disability diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service.  Any and all opinions must be accompanied by a complete rationale.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

If the examiner is unable to provide the requested opinion, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


